Citation Nr: 0112875	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
back disorder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As a 
result of this change, the Board has concluded that the case 
should be remanded to the RO for compliance with the notice 
and duty to assist provisions contained in the new law.  
Furthermore, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the issue at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The veteran alleges that he developed a back disability 
during military service following a spinal injection, and 
that the back disability continued since that time.  He also 
alleges that the back disability he incurred in service was 
aggravated by the rigors of ranger training and parachute 
jumps.  Dr. Bush, the veteran's private physician, opined 
that the rigors of the veteran's military training "serves 
to intensify his physical condition," and that if the 
veteran thought that his back disability was aggravated by 
military service, this could intensify his underlying 
illness.  Further, the physician noted that he has not seen 
illnesses such as the veteran's back condition occurring from 
spinal injections.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the veteran 
must be notified of the evidence needed to substantiate his 
claim; that is, he should be advised to submit competent 
evidence that his current back disability may be associated 
with the spinal injection or rigors of military service.  
This may be satisfied by competent evidence showing 
continuity of symptoms of a back disability since the 
veteran's release from active duty, post-service treatment 
for the condition, or other possible association with 
military service.  In addition, if he alleges aggravation of 
a preexisting disability, he should submit medical evidence 
of same.  He should also advise the RO of any outstanding 
medical records which support his claim that may be available 
but have not yet been obtained.  Importantly, however, the RO 
is informed that it is their responsibility to ensure that 
all appropriate development is undertaken in this case, 
including obtaining a medical examination and opinion.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for a back disorder 
since discharge from military service.  
All identified records should be obtained, 
including all clinical records from Todd 
A. Bush, M.D. and John Karian, M.D.  The 
veteran is also notified of the need to 
submit medical evidence that it is at 
least as likely as not [standard of proof 
is italicized] that his back disorder is 
related to his military service (including 
the spinal injections and/or rigors of 
military service), that there has been 
continuity of symptomatology since that 
time, or that degenerative arthritis of 
the spine was manifested within one year 
of his discharge from service.  
Alternatively, he should provide medical 
evidence that a back disability 
indisputably existed prior to military 
service and at least as likely as not 
increased in severity during such service.  
If such increase occurred, the examiner 
should note whether it is indisputable 
that any increase in severity was due to 
the natural progress of the disability.

3.  Dr. Bush should be invited to clarify 
his statement that the veteran's activity 
in military service "serves to intensify" 
the veteran's physical condition.  In 
particular, he should note whether it is 
at least as likely as not that the 
veteran's current back disability had its 
onset or is otherwise attributable to 
service (including the rigors of service 
or the spinal injection); that arthritis 
was manifested within one year following 
the veteran's discharge from service; or 
that any back disability, which clearly 
and unmistakably preexisted service, was 
aggravated by such service.  In this 
regard, the examiner should note whether 
it is at least as likely as not that there 
was an increase in severity during service 
of any preexisting condition; and, if so, 
whether it is indisputable that any such 
increase was due to the natural progress 
of the disability.  The doctor should 
discuss all medical findings leading to 
any conclusions reached.  

4.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  The veteran should be scheduled for a 
VA orthopedic examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, including 
the service medical records, which should 
be provided to him/her prior to the 
examination.  After the examination (which 
should include any tests deemed indicated 
by the examiner) and a review of the 
record, the examiner should provide 
written responses, to the extent feasible, 
to the following questions:

(a)  Does the veteran currently have 
a chronic back disorder?  Please 
list all clinical diagnoses.  

(b)  Is it indisputable that a 
chronic back disability preexisted 
the veteran's military service; if 
so, is it at least as likely as not 
that there was an increase in 
severity of any preexisting back 
disability.  If such an increase 
occurred, is it indisputable that 
the increase was due to the natural 
progress of the disability?  If the 
disability did not preexist service, 
is it at least as likely as not that 
any currently diagnosed back 
disability had its onset during the 
veteran's service, became clinically 
manifest within one year of his 
discharge from service, or was 
otherwise related to his military 
service, including the spinal 
anesthesia he received in April 1951 
or the rigors of military service?

The examination report should reflect 
review of all pertinent material in the 
claims folder and include a complete 
rationale for all opinions expressed.  It 
is imperative that the examiner preface 
his/her answer with any italicized phrase 
indicating VA's standard of proof.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC) which 
contains notice of all relevant actions 
taken on the claim for benefits, as well 
as a summary of the evidence and 
applicable laws and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


